Citation Nr: 1232589	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-28 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a disorder of the right knee.

2.  Entitlement to service connection for arthritis, right knee.

3.  Entitlement to service connection for arthritis, left knee.

4.  Whether new and material evidence was received to reopen a claim for service connection for arthritis, right index finger.

5.  Entitlement to service connection for arthritis, right index finger.

6. Whether new and material evidence was received to reopen a claim for service connection for arthritis, left index finger.

7.   Entitlement to service connection for arthritis, left index finger.

8.  Whether new and material evidence was received to reopen a claim for service connection for a right shoulder disorder, to include bursitis.

9.  Entitlement to service connection for a right shoulder disorder, to include bursitis.

10.  Whether new and material evidence was received to reopen a claim for service connection for a left shoulder disorder, to include bursitis.

11.  Entitlement to service connection for a left shoulder disorder, to include bursitis.

12.  Whether new and material evidence was received to reopen a claim for service connection for a low back disorder.

13.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 hearing.

The issues of entitlement to service connection for arthritis of the bilateral knees, arthritis of the bilateral index fingers, a bilateral shoulder disorder, and degenerative disk disease L5-S1 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a disability of the right knee was previously denied in a rating decision that was dated in May 1997.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision with respect to his right knee.

2.  The evidence received since the May 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for arthritis of the right knee.

3.  The Veteran's claims for service connection for arthritis of the right and left index fingers were previously denied in a rating decision that was dated in June 1998.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

4.  The evidence received since the June 1998 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for arthritis of the right and left index fingers.

5.  The Veteran's claims for service connection for right and left shoulder disorders were previously denied in a rating decision that was dated in May 1997.  The Veteran filed a notice of disagreement, but did not file a VA Form 9 after the statement of the case (SOC) was issued.  The Veteran's claims were again denied in a July 2001 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

6.  The evidence received since the July 2001 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for right and left shoulder disorders.

7.  The Veteran's claim for service connection for low back pain was previously denied in a rating decision that was dated in June 1998.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

8.  The evidence received since the June 1998 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1. The RO's rating decision in May 1997 denying service connection for a disability of the right knee and a bilateral shoulder disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The RO's rating decision in June 1998 denying service connection for arthritis of the right and left index fingers and low back pain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).
3.  The RO's rating decision in July 2001 denying service connection for a bilateral shoulder disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).
 
4.  New and material evidence has been received to reopen the claim of service connection for arthritis of the right knee. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has been received to reopen the claim of service connection for arthritis of the right index finger. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has been received to reopen the claim of service connection for arthritis of the left index finger. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has been received to reopen the claim of service connection for a right shoulder disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  New and material evidence has been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below on the claims which are decided herein, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  Evidentiary development necessary for the Veteran's other claims is addressed in the remand portion of this decision.

New and Material Evidence

In a May 1997 rating decision, the RO denied service connection for the Veteran's right knee disorder because the Veteran fractured his right knee prior to service and there was no indication that the right knee was made worse by service.  The RO also denied service connection for a bilateral shoulder disorder because no current disability related to service was shown.  The evidence considered at that time included the Veteran's service treatment records and a February 1997 examination report.  The Veteran filed a notice of disagreement with the decision with respect to his shoulders, but he did not file a substantive appeal after the SOC was issued.  As a result, the decision became final.  

In a June 1998 rating decision, the RO denied service connection for the Veteran's arthritis of the bilateral index fingers and his low back disorder because no current disability was shown.  The evidence considered at that time included service treatment records and VA treatment records.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  

In a July 2001 rating decision, the RO again denied service connection for the Veteran's bilateral shoulder disorder because no current disability was shown.  The evidence considered at that time included service treatment records including the Veteran's retirement physical, the February 1997 VA examination report, and VA treatment records.  The Veteran did not timely file a notice of disagreement with this decision, which then became final. 

The Board must first ascertain in this case whether new and material evidence has been received with respect to the Veteran's claims.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the last rating decision includes additional VA treatment records, private treatment records, a VA examination report dated in October 2008, and forms which were submitted by the Veteran's private physician.  

At the October 2008 VA examination, the examiner found no left knee or bilateral shoulder disorder.  The examiner diagnosed a right knee total knee replacement, arthritis of the bilateral hands, and degenerative disk disease L5-S1.  The examiner determined that these conditions were less likely than not due to service, but the actual causative factors could not be identified without speculation.  

At the Veteran's hearing in May 2012 he testified that although he fractured his knee prior to service, he did not have any problems with it until service.  He had shoulder pain in service and still had shoulder pain.  He felt that his physical problems were due to being a Navy diver in service.  After service, he saw chiropractors for his neck, hands, shoulders, and lower back.  He believed that he broke his fingers in service although when they x-rayed his fingers no fracture was found.  He pulled his back several times in the Navy.  He did not see doctors in service for most of his medical problems, he just took Motrin.  

The Veteran submitted forms that were filled out by his private physicians.  They opined that the Veteran had arthritis of the shoulders, index fingers, back, and knees and that all of these conditions more likely than not were related to the Veteran's military service. 

This constitutes new and material evidence.  It was not of record at the time of the prior denials and it goes directly to the reasons why the claims were previously denied.  Therefore, the Veteran's claims are reopened. 

ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim for service connection for arthritis, right index finger is reopened. 

New and material evidence having been received, the claim for service connection for arthritis, left index finger is reopened. 

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened. 


REMAND

The Veteran alleges that he has a bilateral knee disorder, a bilateral shoulder disorder, a bilateral index finger disorder, and a back problem due to his military service.  Specifically, he claims all these conditions occurred as a result of his work as a diver in service.

The Veteran was afforded a VA examination in October 2008.  At that time, the examiner did not find any disorder of the bilateral shoulders or the left knee.  However, the Veteran submitted forms which were filled out by his private physician in which the physician opined that the Veteran's arthritis of the bilateral shoulders and bilateral knees may have been caused by his duties as a diver.  However, the treatment records from this provider which are in the claims file only address the Veteran's right knee.  No x-ray evidence of arthritis of the shoulders or left knee was submitted.  A new VA examination is necessary in order to resolve the question of whether the Veteran actually has a bilateral shoulder disorder or a left knee disorder.  Also, if additional private treatment records exist showing treatment for any of the Veteran's claimed conditions, including his bilateral shoulder and left knee disorder, they should be obtained and associated with the claims file. 

A new VA examination is also necessary in order to resolve the conflicting opinions of the VA examiner and the Veteran's private physician.  The VA examiner determined that the Veteran's physical problems claimed were not the result of his service, including diving.  However, it is unclear whether he considered Training Letter 07-04 which notes that diving may cause delayed onset arthritis and should considered a possible cause thereof.  The language used by the VA examiner suggests he only considered the effects of an episode of what was possibly a gas embolism and determined that the Veteran's arthritis of multiple joints did not result from that incident.  The Veteran's private physicians opined that the Veteran's arthritis of all his claimed joints was more likely than not due to service.  However, the only rationale they gave was that diving may have contributed to the Veteran's arthritis.  They did not relate any particular findings specific to the Veteran or explain how the Veteran's diving led to his arthritis.  This is especially significant because they diagnosed arthritis of the shoulders and left knee, which were not shown on x-ray at the time of the VA examination, and to the extent that these disorders may not exist the private physician's opinions may be suspect.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his low back, bilateral knees, bilateral shoulders, and/or bilateral index fingers since the previous statement of the case was issued in July 2009 and requested to provide authorizations enabling the Veteran to obtain records from all identified providers.  The Veteran should specifically be requested to provide a new release for more recent treatment records from Southern Orthopedic Specialists.  All identified treatment records for which the Veteran provides appropriate releases should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new VA examination.  The examiner should indicate whether the Veteran presently has any disorder of the bilateral shoulders or the left knee.  Additionally, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's bilateral shoulder disorder (if existent), left knee disorder (if existent), bilateral index finger disorder, and low back disorders are related to his military service, including his work in service as a diver.  The examiner should consider Training Letter 07-04's provision that when there is a history of diving in service, and evidence of a bone infarct or arthritis, especially of the hip or shoulder, a diving etiology should be considered.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


